NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSHUA A. AUSTIN,                        )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D18-2715
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Polk
County; Keith Spoto and Mark
Carpanini, Judges.

Howard L. Dimmig, II, Public
Defender, and Steven G. Mason,
Special Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, LUCAS, and ATKINSON, JJ., Concur.